EX-10 2 ex10-1kmjempag.htm EMPLOYMENT AGREEMENT WITH MR. JASTROW

EMPLOYMENT AGREEMENT

        THIS AGREEMENT (“Agreement”) is entered into as of February 11, 2005, by
and between Temple-Inland Inc., a Delaware corporation (the “Company”), and
Kenneth M. Jastrow, II (the “Executive”).

        WHEREAS, the Executive currently serves as the Chief Executive Officer
of the Company and as the Chairman of its Board of Directors (the “Board”);

        WHEREAS, the Company desires to continue the employment of the Executive
upon the terms and conditions set forth herein; and

        WHEREAS, the Executive is willing and able to continue employment with
the Company on such terms and conditions.

        NOW, THEREFORE, in consideration of the mutual agreements contained
herein, the Company and the Executive hereby agree as follows:

    1.        Effective Date; Employment Period. Subject to the provisions of
Section 4 hereof, the term of this Agreement shall commence as of the date
hereof (such date, the “Effective Date”) and shall end on the third anniversary
thereof, provided that, subject to Section 4 hereof, commencing on the first
anniversary of the Effective Date, and on each anniversary of the Effective Date
thereafter, the term of this Agreement shall automatically be extended for an
additional year unless, not later than one year prior to each such date, the
Company or the Executive shall have given notice not to extend the term of this
Agreement. The obligations of the Company and the Executive under this Agreement
which by their nature may require either partial or total performance after the
expiration of the term of this Agreement shall survive such expiration. All
periods during which the Executive is employed hereunder shall hereinafter be
referred to as the “Employment Period.”

    2.        Positions and Duties.

    (a)        Position and Reporting. During the Employment Period, the Company
will employ the Executive, and the Executive agrees to serve and accept
employment, as the Chief Executive Officer of the Company (“Chief Executive
Officer”), reporting directly to the Board. As Chief Executive Officer, the
Executive shall perform the customary duties of such position, subject to the
direction and control of the Board, and shall perform such other duties, not
inconsistent with such position, as the Board may require.

    (b)        Board Membership. The Company agrees to use its best efforts
(including, without limitation, the solicitation of proxies) to cause the
Executive to be reelected to the Board during the Employment Period and to be
reappointed as Chairman of the Board. The Executive agrees to assist in such
efforts and to serve if elected or appointed, as the case may be. Upon any
termination of his employment with the Company, the Executive shall immediately
resign from the Board.

    (c)        Other Activities. During the Employment Period, the Executive
shall devote all of his working time to his duties hereunder, shall devote his
best efforts to advance the interests of the Company and shall not engage in any
other business activities, as an employee, director, consultant or in any other
capacity, whether or not he receives any compensation therefor, without the
prior written consent of the Board; provided that the Executive may serve on up
to three corporate boards (other than the Board) with the approval of the Board,
which approval shall not be unreasonably withheld; and provided further that the
two (2) corporate boards on which such service is approved as of the Effective
Date are identified on Appendix A hereto. Notwithstanding the foregoing
provisions of this subsection (c), it shall not be a violation of this Agreement
for the Executive to serve on civic or charitable boards or committees to the
extent that such service does not interfere with his duties under this
Agreement.

    (d)        Place of Employment. The Executive shall perform his services
hereunder principally at the Company’s headquarters in Austin, Texas; provided
that the Executive shall perform services in other locations as may be
reasonably required for the performance of his duties hereunder.

    3.        Compensation. In consideration of the performance by the Executive
of his duties hereunder, during the Employment Period the Company shall pay or
provide to the Executive the following compensation and benefits, which the
Executive agrees to accept in full satisfaction for his services, it being
understood that all standard Company deductions shall be withheld from such
compensation:

    (a)        Base Salary. The Executive shall receive a base salary equal to
nine hundred twenty-five thousand dollars ($925,000.00) per annum (the “Base
Salary”), which Base Salary shall be paid in accordance with the Company’s
normal payroll practices. The Base Salary shall be reviewed for adjustment by
the Board (on or about each anniversary of the Effective Date) taking into
account the recommendation of the Management Development and Executive
Compensation Committee of the Board (the “MDECC”); provided that any adjustment
shall be made in the Board’s sole discretion; and provided further that the Base
Salary shall not be reduced to a lesser amount. The term “Base Salary” as used
herein shall be deemed to refer to any such amount as it may be increased from
time to time.

    (b)        Bonuses. The Executive shall be eligible for an annual
performance-based cash bonus on terms established in the discretion of the
MDECC, but on a basis substantially no less favorable than that applicable in
respect of the Executive while serving as Chief Executive Officer before the
Effective Date.

    (c)        Employee Benefits. The Executive shall be entitled to participate
in the retirement, health and life insurance and other welfare and fringe
benefit plans and programs of the Company on a basis (to the extent permitted by
applicable law) substantially no less favorable than that applicable in respect
of the Executive while serving as Chief Executive Officer before the Effective
Date.

    (d)        Equity Grants. The Executive shall be eligible for annual grants
of equity incentive compensation as determined in the discretion of the MDECC,
provided that grants shall be made on a basis substantially no less favorable
than that applicable in respect of the Executive while serving as Chief
Executive Officer before the Effective Date. The terms and conditions of equity
grants to the Executive (whether made before, on or after the date hereof) shall
be determined pursuant to the terms and conditions of the plans and agreements
under and subject to which they are or were made; provided that, in the event of
the Executive’s termination of employment with the Company for any reason, the
Company in its discretion may require the Executive to surrender, for their
mutually agreeable fair value, some or all of the stock options and other
stock-settled awards then held by him that remain outstanding upon such
termination.

    (e)        Executive Compensation Plans. The Executive shall be eligible to
participate in any executive compensation plans that are not the subject of the
preceding provisions of this Section 3 on a basis (to the extent permitted by
applicable law) substantially no less favorable than that applicable in respect
of the Executive while serving as Chief Executive Officer before the Effective
Date.

    (f)        Certain Other Benefits.

    (i)        During the Employment Period, the Company shall provide the
Executive with the following benefits on a basis (to the extent permitted by
applicable law) substantially no less favorable than that applicable in respect
of the Executive while serving as Chief Executive Officer before the Effective
Date: (A) an automobile allowance; (B) social club memberships; (C) use of
Company aircraft (subject to the imputation of income to the Executive in
accordance with the “standard industry fare level” methodology specified in U.S.
Treasury Regulations); (D) financial planning tax return preparation services;
and (E) “umbrella” liability insurance eligibility.


    (ii)        Following the termination of the Employment Period for any
reason other than “Cause” (as defined below), the Company shall provide the
Executive (and, except with respect to paragraph (C), below, his spouse as of
the date hereof (“spouse”)) with the following: (A) continued coverage under the
medical and dental benefit programs of the Company as in effect from time to
time (or, if applicable and more favorable to the Executive, those provided to
the Executive and his spouse immediately prior to the first occurrence of an
event or circumstance constituting Good Reason (as defined below)) at the same
cost applicable to the Executive upon termination of the Employment Period (or
if less, at the lesser of the rate applicable to senior executives of the
Company from time to time or the rate applicable immediately prior to such first
occurrence of an event or circumstance constituting Good Reason), provided that
the Company shall reimburse the Executive (or his spouse, as the case may be)
for such cost (on a taxable basis, to the extent such reimbursement shall be
subject to tax); (B) upon the expiration of eligibility for such medical and
dental benefits coverage (e.g., upon the Executive’s attainment of age 65 under
the coverage as in effect on the date hereof), to the extent not already
available under Medicare, medical and dental benefits (either through a
third-party insurer or otherwise) at the Company’s cost for the life of the
Executive and his spouse on a basis otherwise comparable to that which otherwise
would have been provided under paragraph (A), above; and (C) until the earlier
of the Executive’s death or attainment of age 70, an office and secretarial
support at the Company’s headquarters (as it may be relocated from time to time)
or at another site mutually agreed by the Company and the Executive. To the
extent that benefits of the types described in paragraph (A) or (B), above, are
received by or made available to the Executive or his spouse from other sources
(excluding Medicare) during the pendency of the Company’s obligation under
paragraph (A) or (B), above, as the case may be (which such benefits received by
or made available to the Executive or his spouse shall be reported by the
Executive or his spouse to the Company, insurance company or other appropriate
party in accordance with any applicable coordination of benefits provisions),
the benefits otherwise receivable by the Executive or his spouse pursuant to
paragraph (A) or (B), above, as the case may be, shall be made secondary to such
benefits; provided that the Company shall reimburse the Executive or his spouse,
as the case may be, for the cost of such benefits or, in respect of paragraph
(A), above, for the excess, if any, of the cost of such benefits over the amount
otherwise payable by the Executive or his spouse, as the case may be, pursuant
to paragraph (A), above.


    (g)        Expenses. The Company shall reimburse the Executive for
reasonable and customary expenses incurred in connection with the Company’s
business in accordance with the applicable policies of the Company in effect
from time to time.

    (h)        Vacation. The Executive shall be entitled to four weeks of paid
vacation per calendar year in accordance with the applicable policies of the
Company in effect from time to time.

    4.        Termination. The Employment Period may end before the expiration
date otherwise specified in Section 1 hereof in accordance with the following
provisions:

    (a)        Termination by the Company for Cause. The Company shall have the
right at any time by vote of three-quarters (¾) of the members of the Board
(exclusive of the Executive) to terminate the Executive’s employment hereunder
upon the occurrence of any of the following events: (i) a material breach of
this Agreement that is not cured within fifteen (15) days after written demand
by the Company; (ii) the conviction of a felony following the exhaustion of all
appeals or a plea of guilty or nolo contendere to a felony; (iii) the abuse of
alcohol or controlled substances that has a detrimental effect upon the
Executive’s performance of his duties and that is not cured within thirty (30)
days after written demand by the Company; or (iv) the willful engaging by the
Executive in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise, and that is not cured within fifteen (15) days
after written demand by the Company (all such events in clauses (i) – (iv),
collectively, “Cause”). For purposes of such determination of Cause, no act, or
failure to act, on the Executive’s part shall be deemed “willful” unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interest of
the Company, and in the event of a dispute, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists. The Executive shall have right
to address the Board with counsel present before any dismissal for Cause shall
become effective.

    (b)        Termination by the Company for Death or Disability. The
Executive’s employment hereunder shall terminate automatically upon the death of
the Executive. The Company shall have the right to terminate the Executive’s
employment hereunder upon the Executive’s Disability. For purposes of this
Agreement, “Disability” shall occur if by reason of any medically determinable
physical or mental impairment the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, such impairment can be expected to result in death
or last for a continuous period of not less than twelve (12) months, the Company
shall have given the Executive a written notice of intent to terminate for
reasons of Disability, and, within thirty (30) days after such notice is given,
the Executive shall not have returned to the full-time performance of his
duties.

    (c)        Termination by the Company without Cause. The Company shall have
the right to terminate the Executive’s employment hereunder without Cause at any
time by vote of three-quarters (¾) of the members of the Board (exclusive of the
Executive).

    (d)        Voluntary Termination by the Executive. The Executive shall be
entitled voluntarily to terminate his employment hereunder (other than under
circumstances constituting “Good Reason” as defined in Section 4(e) hereof) upon
no less than sixty (60) days’ prior written notice to the Company.

    (e)        Good Reason Termination by the Executive. The Executive shall be
entitled to terminate his employment hereunder for “Good Reason.” For purposes
of this Agreement, “Good Reason” for termination by the Executive of his
employment shall mean the occurrence of any of the following (unless, in the
case of any act or failure to act described in clause (ii), (v), or (vi) below,
such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination (as such terms are defined in Section
4(f) hereof) given in respect thereof): (i) the failure to be reelected to the
Board or reappointed as either Chairman of the Board or Chief Executive Officer;
(ii) the assignment to the Executive of any duties substantially inconsistent
with the Executive’s status as a senior executive officer of the Company or a
material adverse alteration in the nature or status of the Executive’s
responsibilities (including, as applicable and without limitation, the Executive
ceasing to be an executive officer of a public company); (iii) any reduction in
Base Salary; (iv) the relocation of the Executive’s principal place of
employment to a location more than fifty (50) miles distant from the Company’s
existing headquarters or the Company’s requiring the Executive to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s present business travel
obligations; (v) the failure by the Company to pay to the Executive any portion
of the Executive’s current compensation, or to pay to the Executive any portion
of an installment of deferred compensation under any deferred compensation
program of the Company, within seven (7) days of the date such compensation is
due; (vi) the failure by the Company to continue to provide the Executive with
benefits substantially similar to the material benefits enjoyed by the Executive
under any of the Company’s executive compensation (including bonus, equity or
incentive compensation), pension, savings, life insurance, medical, health and
accident, or disability plans in which the Executive is eligible to participate
as of the date hereof, the taking of any other action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive as of the date
hereof, or the failure by the Company to provide the Executive with the number
of paid vacation days to which the Executive is entitled; or (vii) any purported
termination of the Executive’s employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of Section 4(f) hereof (and
for purposes of this Agreement, no such purported termination shall be
effective). Any claim by the Executive that Good Reason exists shall be presumed
to be correct unless the Company establishes to the Board by clear and
convincing evidence that Good Reason does not exist.

    (f)        Notice of Termination. Any termination of the Executive’s
employment hereunder (other than upon the death of the Executive) shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 8 hereof. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) if the termination is by the
Company for Cause or is by the Executive under circumstances constituting Good
Reason, sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) sets forth the date on which such termination
shall be effective (the “Date of Termination”). The failure by any party to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Cause or Good Reason shall not waive any right of such party
hereunder or preclude such party from asserting such fact or circumstance in
enforcing its rights hereunder.

    5.        Effect of Termination of Employment.

    (a)        Change in Control. If the Executive’s employment hereunder is
terminated under circumstances that, pursuant to the Change in Control Agreement
between him and the Company dated October 2, 2000, as amended (the “CIC
Agreement”), entitle the Executive to Severance Payments (as such term is
defined in the CIC Agreement), the Executive’s Base Salary and other benefits
specified in Section 3 (other than Section 3(f)(ii)) hereof shall be paid or
provided through but not after the Date of Termination, and the Company shall
have no further obligations under this Agreement (except as provided for in
Section 3(f)(ii) hereof).

    (b)        Cause or no Good Reason. If the Executive’s employment hereunder
is terminated by the Company for Cause or by the Executive without Good Reason,
the Executive’s Base Salary and other benefits specified in Section 3 hereof
shall be paid or provided through but not after the Date of Termination, and the
Company shall have no further obligations under this Agreement except as
provided for in Section 3(f)(ii) hereof.

    (c)        Death or Disability. If the Executive’s employment hereunder is
terminated by the death or Disability of the Executive, then as soon as
practicable following such termination of employment the Company shall make a
lump-sum cash payment to the Executive (or his estate, as the case may be) equal
to the sum of (i) Base Salary and (ii) the target bonus established under
Section 3(b) hereof for the period in which such termination occurs multiplied
by a fraction, the numerator of which is the number of days during the
applicable performance period for which the Executive was employed hereunder and
the denominator of which is the number of days in such performance period.

    (d)        Without Cause or Good Reason Termination. If the Executive’s
employment hereunder is terminated by the Company without Cause or by the
Executive with Good Reason, the Executive shall be entitled to the following
payments and benefits:

    (i)        In lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination, the Company shall pay to the
Executive a cash severance payment equal to three (3) times the sum of (A) Base
Salary and (B) the Executive’s target annual bonus pursuant to any annual bonus
or incentive plan maintained by the Company in respect of the fiscal year in
which occurs the Date of Termination (or, if higher, in respect of any of the
three preceding fiscal years). Two thirds (?) of such amount shall be payable
commencing as of the Date of Termination in ratable installments (without
interest) during the two-year period beginning on the Date of Termination in
accordance with the Company’s normal payroll practices; provided that, to the
extent required to satisfy the provisions of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), such payments shall
commence not earlier than but as soon as practicable on or after (without
interest) the date that is six (6) months after the Date of Termination (the
“409A Payment Date”)), in which case the first installment shall equal the
payments that would have been made during such six-month period had Section
409A(a)(2)(B)(i) not applied and installments shall be payable for the remainder
of such two-year period as if Section 409A(a)(2)(B)(i) had not applied. The
remaining one third (?) of such amount shall be payable in a lump sum (without
interest) at the conclusion of such two-year period. The amount payable pursuant
to this clause (i) shall be reduced by the amount of any cash severance or
salary continuation benefit paid or payable to the Executive under any other
plan, policy or program of the Company.


    (ii)        For the three-year period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents life, travel accident, accidental death and dismemberment, and other
welfare benefits (exclusive of medical and dental benefits, which are the
subject of Section 3(f)(ii) hereof) substantially similar to those provided to
the Executive and his dependents immediately prior to the Date of Termination
or, if more favorable to the Executive, those provided to the Executive and his
dependents immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, at no greater cost to the Executive than the cost to
the Executive immediately prior to such date or occurrence; provided that,
unless the Executive consents to a different method, such benefits shall be
provided through a third-party insurer. To the extent that benefits of the same
type are received by or made available to the Executive during the three-year
period following the Executive’s Date of Termination (which such benefits
received by or made available to the Executive shall be reported by the
Executive to the insurance company or other appropriate party in accordance with
any applicable coordination of benefits provisions), the benefits otherwise
receivable by the Executive pursuant to this clause (ii) shall be made secondary
to such benefits; provided that the Company shall reimburse the Executive for
the excess, if any, of the cost of such benefits to the Executive over such cost
immediately prior to the Date of Termination or, if more favorable to the
Executive, the first occurrence of an event or circumstance constituting Good
Reason.


    (iii)        For purposes of determining the amount of any benefit payable
to the Executive and the Executive’s right to any benefit otherwise payable
under any pension plan (within the meaning of Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“Pension Plan”)), maintained
by the Company, to the extent doing so shall not cause the Executive to be
subject to a tax under Section 409A of the Code that otherwise would not apply,
the Executive shall be treated as if he had accumulated (after the Date of
Termination) thirty-six (36) additional months of service credit thereunder and
had been credited during such period with compensation at the highest rate in
effect during the three-year period ending immediately prior to the Date of
Termination.


    (iv)        Notwithstanding any provision of any Pension Plan or deferred
compensation plan to the contrary, but in any event only to the extent doing so
shall not cause the Executive to be subject to a tax under Section 409A of the
Code that otherwise would not apply, in lieu of any other benefit under a
supplemental, excess benefit or deferred compensation plan, the Company shall
pay to the Executive (to the extent required to satisfy the provisions of
Section 409A(a)(2)(B)(i) of the Code, not earlier than but as soon as
practicable on or after (without interest) the 409A Payment Date) a lump sum
amount, in cash, equal to the sum of (A) the actuarial equivalent of the
aggregate benefit which the Executive had accrued under the terms of all
supplemental and excess benefit plans and (B) the actuarial equivalent of the
deferred compensation otherwise payable to the Executive. For purposes of this
clause (iv), “actuarial equivalent” shall be determined (x) using the same
assumptions utilized under the applicable plan (or if there is no provision for
such assumptions, under the Company’s tax-qualified Pension Plan in which the
Executive participates) immediately prior to the Date of Termination or, if more
favorable to the Executive, immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, (y) taking into account any
early retirement subsidies associated with the applicable benefit, and (z) on
the basis of a straight life annuity (or other default form of benefit)
commencing at the date (but in no event earlier than the third anniversary of
the Date of Termination) as of which the actuarial equivalent of such annuity or
other form of benefit is greatest.


    (v)        In addition to the benefits to which the Executive is entitled
under any defined contribution Pension Plan, the Company shall pay the Executive
(to the extent required to satisfy the provisions of Section 409A(a)(2)(B)(i) of
the Code, not earlier than but as soon as practicable on or after (without
interest) the 409A Payment Date) a lump sum amount, in cash, equal to the sum of
(A) the amount that would have been contributed thereto by the Company on the
Executive’s behalf during the three (3) years immediately following the Date of
Termination, determined (x) as if the Executive made the maximum permissible
contributions thereto during such period, and (y) as if the Executive earned
compensation during such period at a rate equal to the Executive’s highest rate
of compensation (as defined in the Pension Plan) during the three-year period
ending immediately prior to the Date of Termination, and (B) the excess, if any,
of (x) the Executive’s account balance under the Pension Plan as of the Date of
Termination over (y) the portion of such account balance that is nonforfeitable
under the terms of the Pension Plan.


    (vi)        Notwithstanding any provision of any annual or long-term
incentive plan to the contrary, but in any event only to the extent doing so
shall not cause the Executive to be subject to a tax under Section 409A of the
Code that otherwise would not apply, the Company shall pay to the Executive (to
the extent required to satisfy the provisions of Section 409A(a)(2)(B)(i) of the
Code, not earlier than but as soon as practicable on or after (without interest)
the 409A Payment Date) a lump sum amount, in cash, equal to the sum of (A) any
unpaid incentive compensation which has been allocated or awarded to the
Executive for a completed annual bonus cycle preceding the Date of Termination
under any such plan and which, as of the Date of Termination, is contingent only
upon the continued employment of the Executive to a subsequent date, and (B) a
pro rata portion to the Date of Termination of the aggregate value of all
contingent incentive compensation awards to the Executive for the uncompleted
period under any such plan, calculated as to each such award by multiplying the
award that the Executive would have earned on the last day of the performance
award period, assuming the achievement, at the target level (or if higher, at
the then projected actual final level), of any individual and corporate
performance goals established with respect to such award, by the fraction
obtained by dividing the number of full months and any fractional portion of a
month during such performance award period through the Date of Termination by
the total number of months contained in such performance award period.


    (vii)        If the Executive would have become entitled to benefits under
the Company’s post-retirement life insurance plans, if any, as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, had the Executive’s employment terminated
at any time within three (3) years after the Date of Termination, the Company
shall provide such post-retirement life insurance benefits to the Executive
commencing on the later of (i) the date on which such coverage would have first
become available and (ii) the date on which life insurance benefits are no
longer provided in accordance with clause (ii), above.


    (viii)        The Company shall reimburse the Executive (to the extent
required to satisfy the provisions of Section 409A(a)(2)(B)(i) of the Code, not
earlier than but as soon as practicable on or after (without interest) the 409A
Payment Date) for expenses incurred for outplacement services suitable to the
Executive’s position for a period of one (1) year following the Date of
Termination (or, if earlier, until the first acceptance by the Executive of an
offer of employment) in an amount not exceeding 15% of the sum of Base Salary
and the greatest target annual bonus pursuant to any annual bonus or incentive
plan maintained by the Company in respect of the fiscal year in which occurs the
Date of Termination (or, if greater, in respect of any of the three preceding
fiscal years).


    (ix)        For the three-year period immediately following the Date of
Termination, to the extent doing so shall not cause the Executive to be subject
to a tax under Section 409A of the Code that otherwise would not apply, the
Company shall provide the Executive (to the extent required to satisfy the
provisions of Section 409A(a)(2)(B)(i) of the Code, not earlier than but as soon
as practicable on or after (without interest) the 409A Payment Date) with his
customary perquisites (such as any use of a Company provided automobile, club
membership fee reimbursements, income tax return preparation and financial
advisory services) in each case on the same terms and conditions that were
applicable immediately prior to the Date of Termination or, if more favorable,
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.


    6.        Confidential Information; Restrictive Covenants.

    (a)        The Executive acknowledges that the Confidential Information (as
defined below) obtained by him during the course of his employment with the
Company, concerning the business or affairs of the Company and its affiliates
(the “Business Entities”) are the property of the Company. Therefore, the
Executive will hold in strictest confidence, and not at any time (whether during
or after his employment with the Company) disclose or use for his own benefit or
purposes or the benefit or purposes of any other person, entity or enterprise,
other than a Business Entity, any trade secrets, non-public information,
knowledge or data, or other proprietary or confidential information, including
without limitation, any such information relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, inventions, manufacturing or other processes,
technology, designs, financing methods, plans or the business and affairs of any
Business Entity (collectively, “Confidential Information”); provided that
Confidential Information shall not include information which has become publicly
known other than as a result of the Executive’s breach of this covenant. The
Executive agrees that upon termination of his employment with the Company for
any reason, he will return to the Company immediately all property of the
Company including any documents, memoranda, books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way relating
to the business of the Business Entities.

    (b)        During his employment with the Company and for a period of two
years thereafter (the “Non-Competition Period”), the Executive will not,
directly or indirectly, alone or as a partner, joint venturer, officer,
director, employee, consultant, agent, independent contractor or stockholder of
any company or business, engage (for anyone other than the Business Entities) in
any Competitive Enterprise anywhere in the United States, Canada, or Mexico. For
the purpose hereof, a “Competitive Enterprise” shall mean any business venture
engaged in the paper, forest products or financial services lines of business or
otherwise engaged in lines of business similar to those of the Company or its
affiliates. Neither the service by the Executive on corporate boards in
accordance with the provisions of Section 2(c) hereof nor the ownership by the
Executive of not more than two percent (2%) of the shares of stock of any
corporation having a class of equity securities actively traded on a national
securities exchange or on The NASDAQ Stock Market shall not be deemed, in and of
themselves, to violate the prohibitions of this Section 6(b).

    (c)        During his employment with the Company and during the
Non-Competition Period, the Executive shall not take any action having the
purpose or effect of interfering with or otherwise damaging in any material
respect the Company’s business relationship with any of its suppliers or
customers.

    (d)        During his employment with the Company and during the
Non-Competition Period, the Executive shall not, other than for the benefit of
the Company, directly or indirectly, employ, or knowingly permit any company or
business organization directly or indirectly controlled by the Executive to
employ any person who is employed by the Company, or in any manner seek to
induce any such person to leave his or her employment with the Company.

    (e)        If the Executive materially breaches any of the provisions of
this Section 6 (the “Restrictive Covenants”), the Company shall have the
following rights and remedies if such material breach continues and is not cured
within fifteen (15) days after written demand by the Company, each of which
shall be independent of the other and severally enforceable, and all of which
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or equity:

    (i)        the right and remedy to have the Restrictive Covenants
specifically enforced by any court having jurisdiction (whether by temporary
restraining order, preliminary injunction, permanent injunction, injunction in
aid or arbitration or otherwise) without having to post a bond, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company; and


    (ii)        The right to discontinue the payment of any amounts or benefits
owing to the Executive under this Agreement.


    (f)        The Executive acknowledges that: (i) the business in which the
Company is engaged is intensely competitive; (ii) the Executive’s employment by
the Company will require that the Executive develop, have access to and
knowledge of Confidential Information; (iii) the direct or indirect disclosure
or use of any such Confidential Information to existing or potential competitors
of the Company would place the Company at a competitive disadvantage and would
do damage, monetary or otherwise, to the Company; (iv) the Executive has
developed goodwill with clients and suppliers of the Company at substantial
expense to the Company; (v) the Executive will continue to develop goodwill,
through substantial investment by the Company, while working for the Company;
(vi) the engaging by the Executive in any of the activities prohibited by this
Section 6 may constitute improper appropriation and/or use of such Confidential
Information and/or goodwill; (vii) the services to be rendered by the Executive
to the Company are of a special and unique character; (viii) the Executive has
been fully advised by counsel in connection with his entering into this
Agreement, including as to statutory and common law regarding the enforceability
of the Restrictive Covenants; and (ix) enforcement of the Restrictive Covenants
will not unduly limit the Executive’s ability to support himself or his family
or to earn a livelihood. The Executive expressly acknowledges that the
Confidential Information and goodwill of the Company constitute protectible
business interests of the Company and that the Restrictive Covenants are fair,
reasonable, valid, and enforceable.

    (g)        The Executive acknowledges and agrees that each of the
Restrictive Covenants is given by the Executive as part of the consideration for
this Agreement and as an inducement to the Company to enter into this Agreement.

    (h)        If any court determines that any of the Restrictive Covenants, or
any part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full effect, without
regard to the invalid portion. In addition, if any court construes any of the
Restrictive Covenants, or any part thereof, to be unenforceable because of the
duration of such provision or the area covered thereby, such court shall have
the power to reduce the duration or area of such provision and, in its reduced
form, such provision shall then be enforceable and shall be enforced. The
Executive agrees that the Restrictive Covenants, as so amended, shall be valid
and binding as though any invalid or unenforceable provision had not been
included herein.

    (i)        For purposes of this Section 6 and Section 7 hereof, the
“Company” refers to the Company and any of its parents, subsidiaries,
subdivisions or affiliates.

    7.        Developments.

    (a)        If at any time or times during the Employment Period, the
Executive (either alone or with others) makes, conceives, discovers or reduces
to practice or causes to be made, conceived, discovered or reduced to practice,
any intellectual property or any interest or rights therein (whether or not
patentable or registrable under trademark, copyright or similar statutes or
subject to analogous protection), including without limitation any invention,
modification, discovery, design, development, improvement, process, software
program, original work of authorship, trademark, documentation, formula, data,
technique, know-how or trade secret (collectively referred to as “Developments”)
that (i) relates to the business of the Company or any customer of, or supplier
to, the Company or any of the products or services being developed, manufactured
or sold by the Company or which may be used in relation therewith, (ii) results
from tasks assigned to the Executive by the Company or (iii) results from the
use of premises or personal property (whether tangible or intangible) owned,
leased or contracted for by the Company when used for Company purposes and not
for incidental personal purposes, such Developments and the benefits thereof
shall immediately become the sole and absolute property of the Company and its
successors, assigns, and nominees and the Executive (1) shall promptly make full
written disclosure to the Company (or any persons designated by it) of each such
Development, (2) will hold in trust each such Development for the sole right and
benefit of the Company, and (3) hereby assigns all right, title and interest the
Executive may have or acquire in each such Development and benefits and/or
rights resulting therefrom to the Company and its assigns without further
compensation. The Executive further acknowledges that all original works of
authorship which are prepared by the Executive (either alone or with others)
within the scope of the Executive’s employment and which are protectible by
copyright are “works made for hire” as that term is defined in the United States
Copyright Act.

    (b)        The Executive will, during the Employment Period and at any time
thereafter, at the request and cost of the Company, assist the Company and/or
its designee in every proper way to secure the Company’s rights in the
Developments and any copyrights, patents, trademarks and/or other intellectual
property rights relating thereto in any and all countries, including without
limitation the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary or
desirable in order to apply for and obtain such rights and in order to assign
and convey to the Company, its successors, assigns, and nominees the sole and
exclusive rights, title and interest in and to such Developments and any
copyrights, patents, trademarks or other intellectual property rights relating
thereto. In the event the Company is unable, after reasonable effort, to secure
the Executive’s signature on any document relating to any United States or
foreign patents, copyrights, trademarks or other analogous protection relating
to a Development, whether because of the Executive’s physical or mental
incapacity or for any other reason whatsoever, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive’s agent and attorney-in-fact, to act for and in the Executive’s
behalf and stead to execute and file any such application or applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
patent, copyright, trademark or other analogous protection thereon with the same
legal force and effect as if executed by the Executive.

    (c)        The Executive hereby acknowledges and agrees that the provisions
of this Section 7 are reasonable and valid.

    8.        Notices. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile, or (c) one day after timely delivery to an
overnight delivery courier. The addresses for such notices shall be as follows:

        For notices and communications to the Company:

  Temple-Inland Inc.
1300 MoPac Expressway South
Austin, Texas 78746
Attention: General Counsel
Telephone:(512) 434-5800
Facsimile: (512) 434-3750


        For notices and communications to the Executive:

        At the most recent address on file in the records of the Company

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

    9.        Governing Law; Interpretation. This Agreement shall be construed
under and governed by the laws of the State of Texas, without reference to its
conflicts of law principles. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

    10.        Withholding; Payment. Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local, and foreign taxes that are required to be withheld by
applicable laws or regulations. All cash amounts required to be paid hereunder
shall be paid in United States dollars.

    11.        Amendment; Waiver. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms hereof may be waived,
only by a written instrument executed by the parties hereto or, in the case of a
waiver, by the party waiving compliance; provided that any such amendment,
modification, supersession, cancellation, renewal, extension or waiver by the
Company must be approved by the Board. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by any party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

    12.        Successors and Assigns. This Agreement shall be binding upon the
Executive, without regard to the duration of his employment by the Company or
reasons for the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of the
Executive are personal and may be performed only by him. This Agreement shall
also be binding upon and inure to the benefit of the Company and its
subsidiaries, successors and assigns, including any corporation with which or
into which the Company or its successors may be merged or which may succeed to
their assets or business. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place.

    13.        Non-Exclusivity of Rights. Except as may otherwise be
specifically provided in this Agreement, nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies for which the Executive may qualify. Vested benefits and other amounts
that the Executive is otherwise entitled to receive under any other plan,
policy, practice, or program of, or any contract or agreement with, the Company
or any of its affiliated companies on or after the Date of Termination shall be
payable in accordance with the terms of each such plan, policy, practice,
program, contract, or agreement, as the case may be, except as explicitly
modified by this Agreement.

    14.        No Mitigation. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, except as specifically provided in Section 3(f)(ii) or 5(d)(ii) hereof, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation or benefits earned by the Executive as the result of
employment by another employer.

    15.        Settlement of Disputes.

    (a)        Optional Arbitration. In consideration of the substantial
payments and benefits provided to the Executive under this Agreement, the
Executive agrees that the Company may, but is not required to, submit to
arbitration any dispute or controversy arising between the Company and the
Executive including, but not limited to, any claim of discrimination under state
or federal law. If the Company elects to have any such dispute or controversy
resolved by arbitration, then any such arbitration proceedings shall be
conducted in Austin, Texas in accordance with the National Rules for Resolution
of Employment Disputes of the American Arbitration Association then in effect by
a panel of three arbitrators, one chosen by each of Executive and the Company,
with the third arbitrator to be chosen by the other two arbitrators or if the
two arbitrators cannot agree upon a third arbitrator, then by the President of
the American Arbitration Association; provided, however, that the Company may
seek an injunction including, but not limited to, an injunction in aid of
arbitration from any court of competent jurisdiction to enforce the Restrictive
Covenants. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction and attorney fees will be awarded to the prevailing party.

    (b)        Jurisdiction and Venue if no Arbitration. If the Company does not
make the election described in subsection (a), above, any dispute or controversy
arising out of Executive’s employment or the termination thereof, including, but
not limited to, any claim of discrimination under state or federal law, shall be
brought exclusively in federal or state court with venue in Austin, Texas and
the Executive hereby irrevocably submits to the jurisdiction of such courts.

    (c)        Fees and Expenses. Any reasonable fees or expenses incurred by
the Executive in connection with any proceeding described in this Section 15
shall be promptly reimbursed by the Company upon receipt of supporting
documentation reasonably satisfactory to the Company; provided that the
Executive shall be required to promptly return any such reimbursements to the
Company if the Executive does not prevail in such proceeding and the arbitrator
or court (as the case may be) determines that the Executive’s actions in respect
of such proceeding were not in good faith.

    16.        Agreement Preparation Fees; Indemnification.

    (a)        The Company shall promptly reimburse the Executive for reasonable
and customary attorney’s fees incurred by the Executive in the negotiation and
documentation of this Agreement upon receipt of supporting documentation
reasonably satisfactory to the Company.

    (b)        During and following the Employment Period, the Company shall
indemnify Executive and hold Executive harmless from and against any claim, loss
or cause of action arising from or out of Executive’s performance as an officer,
director or employee of the Company or any of its subsidiaries or in any other
capacity, including any fiduciary capacity, in which Executive serves at the
request of Company to the maximum extent permitted by applicable law and the
Company’s By-Laws. Expenses incurred in defending or investigating a threatened
or pending action, suit or proceeding shall be paid by the Company in advance of
the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of the Executive to repay such amount if it shall
ultimately be determined that he is not entitled to be indemnified by the
Company. To the extent that the Company reduces the indemnity rights provided
for under its By-Laws after execution of this Agreement, the Company’s indemnity
obligations hereunder shall be unaffected (to the extent permitted by applicable
law).

    17.        Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

    18.        Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. Any
payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and
FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

    19.        Entire Agreement. This Agreement constitutes the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior negotiations, discussions, writings and agreements
between them.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

TEMPLE-INLAND INC.

By:   /s/ M. Richard Warner       Name:  M. Richard Warner
Title:  President


   /s/ Kenneth M. Jastrow, II         Kenneth M. Jastrow, II

--------------------------------------------------------------------------------


APPENDIX A

Set forth below are the corporate boards on which service of the Executive is
approved as of the Executive Date pursuant to Section 2(c) of the Employment
Agreement to which this Appendix A forms a part:

1. MGIC Investment Corporation

2. KB Home